                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


    RICK TYRONE ROBINSON,

                                Plaintiff,
                                                                       OPINION and ORDER
         v.
                                                                            18-cv-322-jdp
    LINDSEY WALKER,

                                Defendant.


        Pro se plaintiff and prisoner Rick Tyrone Robinson is proceeding on a claim that

defendant Lindsey Walker violated his Eighth Amendment rights by giving him the wrong

medication, which caused him to grow breasts. After Robinson informed the court that Walker

had not actually given him any medication, I asked Robinson to clarify why he was suing

Walker. Dkt. 33. 1 Robinson has responded to the order, Dkt. 34, but that response still does

not answer the questions that I asked. I will give Walker one more opportunity to explain why

he believes that Walker violated his rights. If he fails to do that, I will dismiss his case for failure

to state a claim upon which relief may be granted.



                                             ANALYSIS

        The body of Robinson’s complaint consists of one paragraph:

               Unit manager Mrs. Walker I was denied medication in
               segregation DS 1 and I receive the wrong meds, a transgender
               medication the inmate across the hall from me. This cause me to
               grow female breasts. My Eighth Amendment rights are violated



1
 I also asked Robinson to address two issues related to exhaustion of administrative remedies.
Once I determine the proper scope of Robinson’s claim, I will address those issues as well, if
necessary.
               I’m devastate embarrassment and emotion wreck. I seen the dr
               and he noted it in my files.

Dkt. 1, at 2. I construed these allegations to mean that Walker had knowingly given Robinson

the wrong medication and I allowed him to proceed on a claim that Walker had violated his

Eighth Amendment rights. Dkt. 8. But then Robinson filed a document in which he said,

“Please review my complaint. I never said Lindsey Walker g[a]ve me any medication in my

complaint.” Dkt. 29, at 5. A review of the complaint confirmed that Robinson was correct—he

did not allege expressly that Walker gave him the wrong medication—but his statement raised

new questions that he did not answer. Specifically, if Walker didn’t give him the wrong

medication, who did? And why is he suing Walker instead of that person? Why does he believe

that Walker can be held liable? What did she allegedly do that violated his rights? I directed

Robinson to answer these questions in writing.

       In his response, Robinson still doesn’t say who gave him the wrong medication and he

doesn’t accuse that person of violating his rights, so I will assume that he doesn’t want to sue

that person. But this leaves the question of why he sued Walker. His response mentions her

three times, but he still doesn’t explain what she did to violate his rights. He says:

           •   “I have address[ed] this issue with staff and Mrs. Walker”

           •   “Walker failed[ed] [to give] me medical treatment under these[] conditions”

           •   “[The] second ICE [inmate complaint examiner] return[ed] [my] letter trying to
               resolve [the] issue with Walker”

Dkt. 34.

       These statements do not state a claim under the Eighth Amendment or provide fair

notice of any claim. The first statement doesn’t identify “the issue” Robinson is talking about

or how he believes Walker mishandled that issue.


                                                2
       The second statement suggests that Walker didn’t give Robinson medical treatment,

but he doesn’t say what treatment Walker was supposed to give him. Walker was the “unit

manager,” not a doctor or nurse. If Robinson was experiencing a medical emergency and

informed Walker about it, Walker would have a duty under the Eighth Amendment to help

Robinson get treatment. See Mathison v. Moats, 812 F.3d 594, 597 98 (7th Cir. 2016). But this

isn’t what Robinson alleges. He says that he grew breasts because he took the wrong

medication. If Robinson wanted treatment for that condition, he could submit a health service

request, which he says he did. Dkt. 29-1. He doesn’t explain how Walker prevented him from

receiving treatment or otherwise harmed him.

       The third statement suggests that Robinson may believe that Walker was involved in

the grievance process. Again, Robinson doesn’t provide details. But if he means to allege that

Walker violated his rights by failing to handle his grievance properly, that allegation fails to

state a claim upon which relief may be granted. The Constitution does not require prisons to

enact grievance procedures or to handle grievances in a particular way. Kervin v. Barnes, 787

F.3d 833, 835 (7th Cir. 2015) (“[T]he inadequacies of the grievance procedure itself . . . cannot

form the basis for a constitutional claim.”); Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011)

(“Prison grievance procedures are not mandated by the First Amendment and do not by their

very existence create interests protected by the Due Process Clause, and so the alleged

mishandling of Owens’s grievances by persons who otherwise did not cause or participate in

the underlying conduct states no claim.”). If a prison official’s misconduct prevents a prisoner

from completing the grievance process, then the prisoner may be excused from the requirement

in 42 U.S.C. § 1997e(a) to exhaust his administrative remedies, Kervin, 787 F.3d at 835, but

Robinson does not have an independent claim for that conduct.


                                               3
       So Robinson still hasn’t stated a claim against Walker or anyone else. I will give him

one more opportunity to file an amended complaint in which he explains how Walker violated

his constitutional rights. He should be as specific as possible, drafting his amended complaint

as if he were telling a story to people who know nothing about his situation. For example, he

should answer the following questions:

       1) What issue was Robinson discussing with Walker? What did he tell her and how
          did she respond?

       2) Was Walker involved in the grievance process? If so, how?

       3) What does Robinson believe that Walker should have done that she failed to do?

       4) Does Robinson believe that it is Walker’s fault that he received the wrong
          medication? If so, why does he believe that and what should she have differently?

       5) Does Robinson believe that Walker prevented him from receiving medical care after
          he took the wrong medication? If so, what did she do to deny him care? And what
          medical care did she prevent him from receiving?

       6) Was Robinson harmed by Walker’s conduct? If so, how?

       These questions are just examples. Walker should include all the information he has

that will support his belief that Walker violated his constitutional rights.



                                            ORDER

       IT IS ORDERED that plaintiff Rick Tyrone Robinson may have until February 22,

2019, to file an amended complaint in which he explains how defendant Lindsey Walker




                                                4
violated his constitutional rights. If Robinson fails to respond by that date, I will dismiss the

case for failure to state a claim upon which relief may be granted.

       Entered February 8, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               5
